UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7072



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD ALEXANDER, a/k/a Fat Ronald,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:00-cr-
00242-AMD; 1:06-cv-00091-AMD)


Submitted: February 15, 2007              Decided:   February 21, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Edward Marr, Baltimore, Maryland, for Appellant. Jamie M.
Bennett, Assistant United States Attorney, Lynne Ann Battaglia,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Alexander seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude Alexander has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.*           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  DISMISSED


      *
      To the extent Alexander wants relief under 28 U.S.C. § 2241
(2000), he failed to show § 2255 did not provide an adequate and
effective means to test the legality of his conviction and
sentence. See In re Jones, 226 F.3d 328, 332-34 (4th Cir. 2000).


                                 - 2 -